Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20170148384) in view of Han (US 20120019504).
Regarding claim 1: 
Lee (US Pub. No: 20170148384) discloses a display (Fig.1) device comprising: 
a display panel comprising a plurality of pixels (PX, see Fig.1), a pixel of the plurality of pixels (see Fig. 10) comprising: 
a light emitting diode (OLED); a first capacitor (Cst) connected between a power line (ELVDD) which receives a power supply voltage and a first reference node (N1); a first transistor (TR1) connected between the power line (ELVDD) and an anode of the light emitting diode (see Fig. 10); 
a second transistor (TR2) connected between a data line (Di) and a first electrode of the first transistor (see Fig. 10); 
a third transistor (TR3) comprising connected between a second electrode of the first transistor (TR1) and the first reference node (N1) in series; and 
a fourth transistor (TR4) connected to a second reference node (N2) among a plurality of second reference nodes which are disposed between and receive an initialization scan signal (Vint, see Fig. 10, [0169-0173]).
Lee discloses Third transistor (TR3) and the first node and first transistor (see Fig. 10), but Lee does not specifically disclose a third transistor comprising a plurality of sub-transistors (see Fig. 10, [0169-0173]).  
Han (US 20120019504) a third transistor (M3) comprising a plurality of sub-transistors connected between a second electrode of the first transistor (TR1) and the first reference node (N) in series (M3-1 to M3-3) (see Fig. 2).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Han, thereby providing high efficient data transmission in the display device.

2.	Claim(s) 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee in view of Han and further in view of  Park (US 20190287464, see IDS).

Regarding claim 2:
Han (US 20120019504) discloses wherein the plurality of sub-transistors (M3-1-M3-3) of the third transistor comprises: 
a first sub-transistor (M3-1) comprising a first electrode connected to the second electrode of the first transistor (M1, see Fig. 2) ([ 0038-0041]), 
a second electrode connected to the second reference node (node near M3-2) , see Fig. 2), and 
a control electrode (gate) which receives a compensation scan signal ([0007]); and a second sub-transistor (M3-2) comprising a first electrode connected to the second reference node, a second electrode connected to the first reference node ([0038-0041], Fi. 2). Same motivation as applied to claim 1.
Lee in view of Han does not specifically disclose a control electrode of third transistor which receives the compensation scan signal.
However, Park discloses a control electrode of third transistor which receives the compensation scan signal ((see Park, [0073-0075], Fig. 2-4).]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Han, thereby providing accurate data transmission in the display device.


Regarding claim 3:
Lee discloses wherein the fourth transistor (TR4) comprises:
 a control electrode (gate electrode) which receives the initialization scan signal (Ci); a first electrode connected to an initialization voltage line (Vin) which receives an initialization voltage (Vint); and a second electrode connected to the second reference node (i.e. N1, Fig. 10 [0164-0179]). 
Regarding claim 4:
Note that Lee in view of Han does not specifically disclose wherein the compensation scan signal comprises a compensation period in one frame, and the compensation period comprises a first period which overlaps an initialization period of the initialization scan signal and a second period which does not overlap the initialization period.
Park (US 20190287464) discloses wherein the compensation scan signal (PA) comprises a compensation period in one frame (PA1 and PA2), and the compensation period comprises a first period (PA1) which overlaps an initialization period of the initialization scan signal (Si) and a second period (PA2) which does not overlap the initialization period (see Fig. 4) ([0074-0076]). Same motivation as applied to claim 2.
Regarding claim 5:
Lee discloses wherein the first transistor (TR1) comprises: 
the first electrode connected to the power line (ELVDD); and a control electrode (gate) connected to the first reference node (N1), and the second transistor (TR2) comprises: a control electrode (gate) which receives a scan signal (Sn) (see Fig. 7A, 10); a first electrode connected to the data line (Dj); and a second electrode connected to the first electrode of the first transistor (Tr1) (Fig.10) ().
Regarding claim 6:
Lee in view of Han and Park discloses wherein the scan signal (S) comprises a scan period which overlaps the second period (PA) in the one frame (park, []0074-0076], Fig. 4). Same motivation as applied to claim 6.
Regarding claim 7: 
Lee discloses a fifth transistor (TR5, Fig. 10) connected between the power line (ELVDD) and the first electrode of the first transistor (TR1); and a sixth transistor (TR6)  connected between the second electrode of the first transistor and the anode of the light emitting diode (), wherein the fifth transistor comprises: a control electrode (gate) which receives an emission signal (Ei) ([0169-0173]);
 a first electrode connected to the power line (ELVDD); and
 a second electrode connected to the first electrode of the first transistor (TR1), and the sixth transistor comprises: 
a control electrode (gate) which receives the emission signal ([0165-0168]); a first electrode connected to the second electrode of the first transistor (TR1); and a second electrode connected to the anode of the light emitting diode (see Fig. 10) ([0169-0173]).
Regarding claim 8:
 Lee discloses a seventh transistor (TR7) connected between the anode of the light emitting diode and the initialization voltage line (Vint), wherein the seventh transistor comprises: a control electrode (gate) which receives an emission initialization signal (Ei); a first electrode connected to the initialization voltage line (Vint); and a second electrode connected to the anode of the light emitting diode (see Fig. 10) ([0169-0174]).
Regarding claim 9:
 Lee discloses comprising an eighth transistor (TR8) connected between the first electrode of the first transistor (TR1) and a bias voltage line which receives a bias voltage (Bi, see Fig. 10, 7, [0164-0174]).
Regarding claim 10:
Lee discloses wherein the eighth transistor comprises: 
a control electrode (gate) which receives an emission initialization signal (Ei); a first electrode connected to the bias voltage line (Bi); and a second electrode connected to the first electrode of the first transistor (TR1, see Fig. 7 and 10).
Regarding claim 11:
Lee in view of Han and  Park discloses discloses wherein the initialization period (initial period for Si signal) , the compensation period (PA), and the scan period (Si signal period) are ahead of an emission initialization period of the emission initialization signal in the one frame (see the discussion in [0073-0074], non emission period is prior to the emission period), and the initialization period (Vin initial period), the compensation period (PA1), the scan period (Si period), and the emission initialization period are in a non-emission period of the emission signal in the one frame (see Park, [0073-0075], Fig. 3-4). Same motivation as applied to claim 4.
Regarding claim 12:
Lee discloses fifth transistor (TR5) which is connected to the anode of the light emitting diode (OLED, Fig. 10) and receives an emission initialization signal (Ei), wherein the fourth transistor (TR4) comprises: 
a control electrode (Gate) which receives the initialization scan signal (Si); a first electrode connected (connected through N1 and TR4, see Fig. 10) to a first initialization voltage line (Vint) which receives a first initialization voltage (); and a second electrode connected to the second reference node (N2), and the fifth transistor comprises: 
Lee in Fig. 11 discloses a control electrode (gate) which receives the emission initialization signal (Ei); a first electrode connected (connected through N3, see Fig. 11) to a second initialization voltage line (Vref consider as second initial voltage) which receives a second initialization voltage (Vref); and a second electrode connected to the anode of the light emitting diode (see Fig. 11).
Regarding claim 13:
Lee discloses a second capacitor (CPr) connected between the second reference node (N2) and the power line (ELVDD, see Fig. 2 [0064, Fig. 10 []0163-0172]).
3.	Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to in view of Park (US 20190287464, IDS).

Regarding claim 14:
Lee discloses a display device (Fig. 10) comprising: 
a display panel comprising a plurality of pixels (PX, see Fig. 1), a pixel (PX) of the plurality of pixels comprising:
a light emitting diode (OLED); 
a first capacitor (CST) connected between a power line (ELVDD) which receives a power supply voltage and a first reference node (N1, Fig. 10); 
a first transistor (TR1) connected between the power line and an anode of the light emitting diode (see Fig. 10) ( [0163-0179]); 
a second transistor (TR2) connected between a data line (Di) and a first electrode of the first transistor (TR1) and turned on in response to a scan signal (Si) (see Fig. 10); 
a third transistor (TR3) connected between a second electrode of the first transistor and the first reference node ([0169-0174]) ;
 a fourth transistor (TR4) connected to the second electrode of the first transistor and turned on in response to an initialization scan signal (Si).  
Lee discloses a third transistor (TR3) connected between a second electrode of the first transistor and the first reference node; but Lee does not specifically disclose third transistor, wherein the compensation scan signal comprises a compensation period in one frame and the compensation period comprises a first period which overlaps an initialization period of the initialization scan signal and a second period following the initialization period.
Park discloses wherein the compensation scan signal (PA) comprises a compensation period in one frame (PA1 and PA2), and the compensation period comprises a first period (PA1) which overlaps an initialization period of the initialization scan signal (Si) and a second period (PA2) which does not overlap the initialization period (see Fig. 4) ([0074-0076]), Park discloses third transistor turned on in response to a compensation scan signal (see Park, [0073-0075], Fig. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee  with the teaching of Park, thereby providing  high resolution display device.
Regarding claim 15:
Lee in view of Park discloses the third transistor (T23, Fig. 2) comprises: 
control electrode (gate) which receives the compensation scan signal (PA, see Fig. 2 and 4, [0046-0047]); 
a first electrode connected to the second electrode of the first transistor (T21, Fig. 2); and a second electrode  connected to the first reference node (N, see Fig. 2), the fourth transistor (T24) comprises: a control electrode (gate) which receives the initialization scan signals (si) a first electrode connected to an initialization voltage line (Vint); and a second electrode connected to the second electrode of the first transistor, and the scan signal comprises a scan period (e.gTc1) which overlaps the second period in the one frame (see Fig. 10) same motivation as recited in claim 15 ([0064-0068]).
Regarding claim 16:
Lee discloses a fifth transistor  (TR5) connected between the power line (ELVDD) and the first electrode of the first transistor (T R1) (see Fig. 10); and 
a sixth transistor (TR6) connected between the second electrode of the first transistor  (TR1) and the anode of the light emitting diode (OLED), wherein the fifth transistor comprises: a control electrode (gate) which receives an emission signal (Ei); a first electrode connected to the power line (see Fig. 10, [0169-0173]); and a second electrode connected to the first electrode of the first transistor, and the sixth transistor comprises: a control electrode (gate) which receives the emission signal; a first electrode connected to the second electrode of the first transistor; and a second electrode connected to the anode of the light emitting diode (see Fig. 10, [0169-0173]).
Regarding claim 17:
Lee discloses a seventh transistor (TR7) connected between the anode of the light emitting diode and the initialization voltage line (i.e. line in Vint, see Fig. 10), wherein the seventh transistor comprises: a control electrode (gate) which receives an emission initialization signal; a first electrode connected to the initialization voltage line (Vint); and a second electrode connected to the anode of the light emitting diode (see Fig. 10, [0169-0174).
Regarding claim 18:
Lee discloses  an eighth transistor  (TR8) connected between the first electrode of the first transistor and a bias voltage line (Bi) which receives a bias voltage (see Fig. 10), wherein the eighth transistor comprises: a control electrode (gate) which receives an emission initialization signal (Ei); a first electrode connected to the bias voltage line; and a second electrode connected to the first electrode of the first transistor (see Fig. 10, [0169-0174]).
Regarding claim 19:
Lee in view of Park discloses discloses wherein the initialization period (initial period for Si signal) , the compensation period (PA), and the scan period (Si signal period) are ahead of an emission initialization period of the emission initialization signal in the one frame (see the discussion in [0073-0074], non emission period is prior to the emission period), and the initialization period (Vin initial period), the compensation period (PA1), the scan period (Si period), and the emission initialization period are in a non-emission period of the emission signal in the one frame (see Park, [0073-0075], Fig. 3-4). Same motivation as applied to claim 14.

Regarding claim 20:
Lee discloses fifth transistor (TR5) which is connected to the anode of the light emitting diode (OLED, Fig. 10) and receives an emission initialization signal (Ei), wherein the fourth transistor (TR4) comprises: 
a control electrode (Gate) which receives the initialization scan signal (Si); a first electrode connected (connected through N1 and TR4, see Fig. 10) to a first initialization voltage line (Vint) which receives a first initialization voltage (); and a second electrode connected to the second reference node (N2), and the fifth transistor comprises: 
  a control electrode (gate) which receives the emission initialization signal (Ei); a first electrode connected (connected through N3, see Fig. 11) to a second initialization voltage line (Vref consider as second initial voltage) which receives a second initialization voltage (Vref); and a second electrode connected to the anode of the light emitting diode (see Fig. 11 [0179-0184]).

Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692